Exhibit 10.1

 

Loan No. 122503

MORTGAGE NOTE

 

$16,000,000

 

Phoenix, Arizona

 

 

August 19, 2004

 

1. Payment of Principal and Interest. FOR VALUE RECEIVED, AMERIVEST CAMELBACK
INC., an Arizona corporation (“Maker”), hereby promises to pay to the order of
ALLSTATE LIFE INSURANCE COMPANY, an Illinois corporation, and any subsequent
holder of this Note (“Holder” or “Holders”), in the manner hereinafter provided,
the principal amount of SIXTEEN MILLION DOLLARS ($16,000,000), together with
interest on the outstanding principal balance from the date of the initial
disbursement (for purposes of this Note, “disbursement” means the date funds are
wire transferred from Holder’s account) of all or a part of the principal of
this Note (“Disbursement Date”) until maturity at the rate of five and 82/100
percent (5.82%) per annum (“Contract Rate”) as follows:

(a)                                  on the Disbursement Date, interest only, in
advance, accruing from the Disbursement Date to September 4, 2004, both
inclusive; and

 

(b)                                 in arrears, on the fifth day of October,
2004 and on the fifth day of each month thereafter until this Note matures,
principal and interest in consecutive equal installments of One Hundred One
Thousand Three Hundred Thirty-Four and 94/100 Dollars ($101,334.94) (the initial
payment and each subsequent payment shall each hereinafter be referred to as
“Monthly Payment”), which amount is calculated using an amortization period of
three hundred (300) months; and

 

(c)                                  on September 5, 2014, the entire unpaid
principal amount and any interest accrued but remaining unpaid and all other
sums due under this Note.

 

Except for the interest payable under Paragraph (a) above, interest shall be
payable in arrears and calculated on the basis of a 360 day year containing
twelve 30 day months. All such payments on account of the indebtedness evidenced
by this Note shall be first applied to interest accrued on the unpaid principal
amount and the remainder toward reduction of the unpaid principal amount.

 

2. Payment Information. All payments required to be made hereunder shall be made
during regular business hours to Holder at its office c/o Commercial Mortgage
Division, Allstate Plaza South, Suite G5C, 3075 Sanders Road, Northbrook,
Illinois 60062, Attention: Servicing Manager, with reasonably sufficient
information to identify the source and application of such payment to Holder’s
Loan #122503, or at such other place as Holder may from time to time designate
in writing. All payments shall be made in currency of the United States of
America without presentment or surrender of this

 

--------------------------------------------------------------------------------


Note. Payments made directly to Holder shall be made by transferring immediately
available federal funds by bank wire or interbank transfer for the account of
Holder. Any payment of principal or interest received after 1:00 p.m., Chicago
time, shall be deemed to have been received by Holder on the next business day
and shall bear interest accordingly. If and so long as Holder directs Maker to
make payments to a servicing agent, then payments may be made by check. Payments
made by check will be deemed made when received provided that good funds for
such check are available upon presentation of such check by Holder or the
servicing agent.

 

3. Security For Note. The payment of this Note and all other sums due Holder is
secured by: (a) Deed of Trust, Assignment of Leases, Rents and Contracts,
Security Agreement and Fixture Filing (“Mortgage”), of even date herewith,
granted by Maker, as Trustor, to a trustee in favor of Holder and ALLSTATE LIFE
INSURANCE COMPANY OF NEW YORK, a New York corporation (“ALNY”), as beneficiary,
covering certain real property, the improvements thereon and certain personal
property situated in the County of Maricopa, State of Arizona and described in
the Mortgage (“Property”), and (b) those certain instruments of indebtedness and
security described as “Related Agreements” in the Mortgage. Except as otherwise
defined herein, all of the defined terms contained in the Mortgage and the
Related Agreements are hereby incorporated herein by express reference.

4. Late Charges. If any Monthly Payment required under this Note is not paid in
full on or before the ninth day of the month in which such payment is due, Maker
acknowledges that Holder will incur extra expenses for the handling of the
delinquent payment and servicing the indebtedness evidenced hereby, and that the
exact amount of these extra expenses is extremely difficult and impractical to
ascertain, but that a charge of five percent (5%) of the amount of the
delinquent payment (“Late Charge”) would be a fair approximation of the expense
so incurred by Holder. If applicable law requires a lesser charge, however, then
the maximum charge permitted by such law may be charged by Holder for said
purpose. Therefore, Maker shall, in such event, without further notice, and
without prejudice to the right of Holder to collect any other amounts provided
to be paid hereunder or under the Mortgage, the Related Agreements or any other
instrument executed for purposes of further securing payment of the obligations
evidenced by this Note, or to declare an Event of Default, as defined below, pay
to Holder immediately upon demand the Late Charge to compensate Holder for
expenses incurred in handling delinquent payments.

 

5. Interest Payable Upon Default. If there occurs an Event of Default, under
this Note or the Mortgage or under any Related Agreement, then the unpaid
principal amount of this Note, and all accrued and unpaid interest thereon shall
bear interest at the Contract Rate plus five percent (5%) per annum compounded
monthly (“Default Rate”) from the date of expiration of any applicable cure or
grace period until such time, if any, as the Event of Default is cured and the
Mortgage and this Note are reinstated as permitted by applicable law, or
otherwise until such time as the unpaid principal amount of this Note and all
other indebtedness evidenced by this Note are fully repaid, whichever is
earlier.

 

 

2

--------------------------------------------------------------------------------


 

6. Events of Default. An “Event of Default” shall exist under this Note:

(a)                                  in the event Maker shall fail to make any
payment due under this Note, other than the final payment and Prepayment Premium
(defined herein), on or before the ninth day of the month in which such payment
is due;

(b)                                 in the event Maker shall fail to make the
final payment or the Prepayment Premium when such payment is due; or,

(c)                                  if there shall exist an “Event of Default”
(as defined therein) under the Mortgage or any of the Related Agreements.

7. Additional Payments. The additional payments called for under Paragraphs 4
and 5 shall be in addition to, and shall in no way limit, any other rights and
remedies provided for in this Note, the Mortgage, any Related Agreements, or
otherwise provided by law.

 

8. Payment of Taxes and Expenses.

(a)                                  Maker further promises to pay to Holder,
immediately upon written notice from Holder: (i) all recordation, transfer,
stamp, documentary or other fees or taxes levied on Holder (exclusive of
Holder’s income taxes) by reason of the making or recording of this Note, the
Mortgage or any of the Related Agreements, and (ii) all intangible property
taxes levied upon any Holder of this Note or mortgagee under the Mortgage or
secured party under the Related Agreements.

(b)                                 Maker further promises to pay to Holder,
immediately upon written notice from Holder, all actual costs, expenses,
disbursements, escrow fees, title charges and reasonable legal fees and expenses
incurred by Holder and its counsel in connection with: (i) the collection,
attempted collection, or negotiation and documentation of any settlement or
workout of any payment due hereunder, and (ii) any suit or proceeding whatsoever
in regard to this Note or the protection or enforcement of the lien of any
instrument securing this Note, including, without limitation, in any bankruptcy
proceeding or judicial or nonjudicial foreclosure proceeding. It is the intent
of the parties that Maker pay all expenses and reasonable attorneys’ fees
incurred by Holder as a result of Holder’s entering into the loan transaction
evidenced by this Note.

9. Prepayment. Maker is prohibited from prepaying this Note until September 5,
2008 (the “No-Prepayment Period”). Subsequent to the No-Prepayment Period, at
any time with thirty (30) days prior written notice to Holder, specifying the
date of prepayment, Maker will have the privilege of prepaying the outstanding
principal amount together with any accrued but unpaid interest, any other sums
secured by the Mortgage and the Related Agreements, and a prepayment premium
(“Prepayment Premium”) equal to the greater of:

 

(a)           1 % of the principal amount prepaid, or

 

(b)          the yield maintenance payment calculated as follows:

 

3

--------------------------------------------------------------------------------


 

If the Prevailing Interest Rate (as hereinafter defined) is less than the
Contract Rate, the yield maintenance payment shall be the remainder of (x) minus
(y) where “(x)” is the present value of all unpaid installments of principal and
interest due under this Note from the date of prepayment to and including the
original maturity date of this Note, discounted at the Prevailing Interest Rate,
and “(y)” is the outstanding principal balance of this Note as of the prepayment
date. The term “Prevailing Interest Rate” as used herein shall mean the yield to
maturity on a United States Treasury Bond or Treasury Note selected by Holder
having a maturity date as near as possible to the original maturity date of this
Note and an “ask” price, as close as possible to par (as published two weeks
prior to the specified date of prepayment in The Wall Street Journal or similar
publication or available from the Federal Reserve Bank of New York), less the
Basis Point Adjustment as computed in accordance with Exhibit A attached hereto
to convert the monthly payments to a semi-annual equivalent.

 

Notwithstanding the foregoing, Maker shall have no right to prepay this Note
unless at the time of such prepayment Maker also prepays in full all amounts due
under that certain Mortgage Note of even date herewith (the “ALNY Note”), made
by Maker to the order of ALNY, in the principal amount of FIVE MILLION DOLLARS
($5,000,000).

 

No Prepayment Premium shall be due on the principal balance prepaid within the
thirty (30) day period prior to the original maturity date of this Note. Written
notice of Maker’s election to make a prepayment in full of this Note shall be
given in the manner provided for notices under the Mortgage. Partial prepayment
of the outstanding principal amount of this Note shall not be permitted except
in accordance with the terms of the Mortgage. In the event of such a permitted
partial prepayment, the Prepayment Premium calculated in this Paragraph 9 shall
be prorated based on the amount of the partial prepayment relative to the then
current outstanding principal balance of this Note.

 

Maker acknowledges that Holder:

 

(a)             has advanced the amounts evidenced by this Note with the
expectation that such amounts would be outstanding for a period at least equal
to the No-Prepayment Period;

 

(b)          would not have been willing to advance such amounts on these terms
for a shorter period of time;

(c)             in making the loan evidenced by this Note, is relying on Maker’s
creditworthiness and its agreement to pay in strict accordance with the terms
set forth in this Note; and

(d)             would not make the loan without full and complete assurance by
Maker of its agreement not to prepay all or a part of the principal of this Note
except as expressly permitted herein and in the Mortgage. Maker has been advised
and acknowledges that Holder is relying on the receipt of payments under this
Note to, among other things, match and support its obligations under contracts
entered into by Holder with third parties and that in the event of a prepayment,
Holder could suffer loss

4

--------------------------------------------------------------------------------


and additional expenses which are extremely difficult and impractical to
ascertain. Accordingly, it is the express intent of Maker and Holder that (i)
Maker shall have no right to prepay this Note during the No-Prepayment Period,
(ii) any prepayment of this Note during the No-Prepayment Period shall only
occur in the event Holder accelerates payment under this Note or as otherwise
set forth in the Mortgage, (iii) any prepayment described in foregoing clause
(ii) shall (unless otherwise expressly permitted in the Mortgage) require the
payment of a Prepayment Premium calculated as provided for hereinabove; and (iv)
to the extent permitted by applicable law, Maker has waived, and hereby waives,
any right to prepay this Note except as expressly provided in the Mortgage or
this Note. In the event, notwithstanding the foregoing express intent of Maker
and Holder and the express waiver by Maker of any right to prepay this Note,
that the applicable law of the jurisdiction in which the Property is located
permits Maker to prepay this Note during the No-Prepayment Period, then the
Prepayment Premium described in clause (iii) above shall be paid to Holder as a
condition to any such prepayment.

Maker expressly acknowledges that, pursuant to the provisions of this Note and
except as otherwise provided in this Note or the Mortgage, Maker has no right to
prepay this Note in whole or in part. In the event any prepayment is required or
expressly permitted, Maker shall be liable for the payment of the Prepayment
Premium unless expressly stated otherwise in the Mortgage. Furthermore, Maker
waives any rights it may have under any applicable state laws as they relate to
any prepayment restrictions contained in this Paragraph 9 or otherwise contained
in this Note and expressly acknowledges that Holder has made the loan in
reliance upon such agreements and waiver of Maker and that Holder would not have
made the loan without such agreements and waiver of Maker. Maker acknowledges
that specific weight has been given to the consideration given for such
agreements, which consideration is the granting of the loan.

 

10. Evasion of Prepayment Premium. Maker acknowledges that in the event of an
acceleration of payment of this Note following an Event of Default by Maker, a
tender of payment of an amount necessary to satisfy the entire indebtedness
evidenced hereby, but not including the Prepayment Premium, made at any time
prior to a foreclosure sale by Maker, its successors or assigns or by anyone on
behalf of Maker, shall be presumed to be and conclusively deemed to constitute a
deliberate evasion of the prepayment provisions hereof and shall constitute a
prepayment hereunder and shall therefore be subject to the Prepayment Premium as
calculated in accordance with this Note with the date of prepayment being deemed
the date of occurrence of the foreclosure sale or the tender of payment of the
amount necessary to pay the entire indebtedness evidenced hereby in full,
including the Prepayment Premium.

 

11.          Maker’s Covenants. Maker agrees that:

 

(a)             this instrument and the rights and obligations of all parties
hereunder shall be governed by and construed under the laws of the state or
commonwealth in which the Property is located;

5

--------------------------------------------------------------------------------


(b)           the obligation evidenced by this Note is an exempted transaction
under the Truth-in-Lending Act, 15 U.S.C. §1601, et seq. (1982);

(c)           said obligation constitutes a business loan for the purpose of the
application of any laws that distinguish between consumer loans and business
loans and that have as their purpose the protection of consumers in the state or
commonwealth in which the Property is located;

 

(d)           at the option of Holder, the United States District Court for the
district in which the Property is located and any court of competent
jurisdiction of the state or commonwealth in which the Property is located shall
have jurisdiction in any action, suit or other proceeding arising out of or
relating to any act taken or omitted hereunder or the enforcement of this Note,
the Mortgage and the Related Agreements and Maker shall not assert in any such
action, suit or other proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or other proceeding is
brought in an inconvenient forum or that the venue of the action, suit or other
proceeding is improper;

 

(e)           it hereby waives any objections to venue; and

 

(f)            it hereby waives its right to a trial by jury.

12. Severability. The parties hereto intend and believe that each provision of
this Note comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision or any portion of any provision
contained in this Note is held by a court of law to be invalid, illegal,
unlawful, void or unenforceable as written in any respect, then it is the intent
of all parties hereto that such portion or provision shall be given force to the
fullest possible extent that it is legal, valid and enforceable, that the
remainder of this Note shall be construed as if such illegal, invalid, unlawful,
void or unenforceable portion or provision was not contained therein, and the
rights, obligations and interests of Maker and Holder under the remainder of
this Note shall continue in full force and effect.

 

13. Usury Laws. Maker agrees to pay an effective rate of interest which is the
stated rate provided for in this Note, plus any additional rate of interest
resulting from any charges of interest or in the nature of interest paid or to
be paid in connection with the loan evidenced by this Note, including without
limitation, any amounts paid pursuant to the provisions of that certain
Commitment dated July 30, 2004, by and between Holder and Maker. All fees,
charges, goods, things in action or other sums or things of value (collectively,
the “Additional Sums”) paid or payable by Maker or reserved to Holder, whether
pursuant to this Note, the Mortgage or any Related Agreements, which, under the
laws of the State of Arizona, are considered to be interest, shall, for the
purpose of any laws of the State of Arizona which may limit the maximum amount
of interest to be charged with respect to the lending transaction evidenced by
this Note, be payable by Maker as, and shall be considered to be, additional
interest, and for such purposes only, the agreed upon and “contracted rate of
interest” shall be the Contract Rate increased to reflect the payment of such
Additional

6

--------------------------------------------------------------------------------


Sums as interest, which rate Maker hereby agrees to pay. It is the intention of
Maker and Holder to conform strictly to the usury laws now or hereafter in force
in the State in which the Property is located, and in the event any interest
payable under this Note, the Mortgage, or any Related Agreement is found to be
usurious, such interest shall be subject to reduction to an amount not to exceed
the maximum non-usurious amount for commercial loans allowed under the usury
laws of the State in which the Property is located as now or hereafter construed
by the courts having jurisdiction over such matters. In the event such interest
(whether designated as interest, service charges, points, or otherwise) does
exceed the maximum legal rate, it shall be:

 

(a)           canceled automatically to the extent that such interest exceeds
the maximum legal rate;

(b)             if already paid, at the option of Holder, either be rebated to
Maker (and Maker hereby agrees to accept such rebate) or credited on the
principal amount of this Note; or

(c)           if this Note has been prepaid in full, then such excess shall be
rebated to Maker (and Maker hereby agrees to accept such rebate).

14. Acceleration. Upon the occurrence of an Event of Default, Holder shall have
the right, without demand or notice, to declare the entire principal amount of
this Note and/or any Future Advance (as defined in the Mortgage) then
outstanding, all accrued and unpaid interest thereon and all other sums payable
under this Note, which shall include the Prepayment Premium (calculated as
provided for in Paragraph 9 hereinabove), the Mortgage or any note evidencing
any Future Advance, to be immediately due and payable and, notwithstanding the
stated maturity in this Note or any note evidencing any Future Advance, all such
sums declared due and payable shall thereupon become immediately due and
payable. During the existence of such Event of Default, Holder may apply
payments received on any amounts due under this Note, the Mortgage, any Related
Agreement or any note evidencing any Future Advance as Holder may determine in
its sole discretion.

 

15. Waivers by Maker. As to this Note, the Mortgage, the Related Agreements and
any other instruments securing the indebtedness, Maker and all guarantors,
sureties and endorsers, severally waive all applicable exemption rights, whether
under any state constitution, homestead laws or otherwise, and also severally
waive diligence, valuation and appraisement, presentment for payment, protest
and demand, notice of protest, demand and dishonor and diligence in collection
and nonpayment of this Note and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Note (except notice of default specifically provided for in the Mortgage
and the Related Agreements). To the extent permitted by law, Maker further
waives all benefit that might accrue to Maker by virtue of any present or future
laws exempting the Property, or any other property, real or personal, or the
proceeds arising from any sale of any such property, from attachment, levy, or
sale under execution, or providing for any stay of execution to be issued on any
judgment recovered on this Note or in any action to foreclose the

7

--------------------------------------------------------------------------------


Mortgage, injunction against sale pursuant to power of sale, exemption from
civil process or extension of time for payment. Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue of this
Note, or any writ of execution issued thereon, may be sold upon any such writ in
whole or in part in any order desired by Holder.

 

16. Maker Not Released. No delay or omission of Holder to exercise any of its
rights and remedies under this Note, the Mortgage or any Related Agreements at
any time following the happening of an Event of Default shall constitute a
waiver of the right of Holder to exercise such rights and remedies at a later
time by reason of such Event of Default or by reason of any subsequently
occurring Event of Default. The acceptance by Holder of payment of any sum
payable hereunder after the due date of such payment shall not be a waiver of
Holder’s right to either require prompt payment when due of all other sums
payable hereunder or to declare a default for failure to make prompt payment.
This Note, or any payment hereunder, may be extended from time to time by
agreement in writing between Maker and Holder without in any other way affecting
the liability and obligations of Maker and endorsers, if any.

 

17. Nonrecourse. Except as otherwise set forth in this section, Holder’s
recourse under this Note, the Mortgage and the Related Agreements shall be
limited to and satisfied from the Property and the proceeds thereof, the rents
and all other income arising therefrom, the other assets of Maker arising out of
the Property which are given as collateral for this Note, and any other
collateral given in writing to Holder as security for repayment of this Note
(all of the foregoing are collectively referred to as the (“Loan Collateral”).
Notwithstanding the preceding sentence:

 

(a)             Holder may, in accordance with the terms of this Note, the
Mortgage or any Related Agreement: (i) foreclose the lien of the Mortgage, (ii)
take appropriate action to enforce this Note, the Mortgage and the Related
Agreements to realize upon and/or protect the Loan Collateral, (iii) name Maker
as a party defendant in any action brought under this Note, the Mortgage or the
Related Agreements so long as the exercise of any remedy is limited to the Loan
Collateral and only to the extent required by applicable law, rule, order,
regulation or other legal requirement, (iv) pursue all of its rights and
remedies against any guarantor or surety or master tenant, whether or not such
guarantor or surety or master tenant is a partner, member or other owner of
Maker, and (v) pursue all of its rights and remedies against Maker and the other
indemnitor under that certain Environmental Indemnity Agreement of even date
herewith;

 

(b)             Holder may seek damages or other monetary relief to the extent
of actual monetary loss, or any other remedy at law or in equity against Maker
and the indemnitor/guarantor under that certain Nonrecourse Exception Indemnity
Agreement of even date herewith (“Nonrecourse Indemnitor”) by reason of or in
connection with (i) the failure of Maker to pay to Holder, upon demand, all
rents, issues and profits of the Property to which Holder is entitled pursuant
to this Note, the Mortgage or the Related Agreements following an Event of
Default, (ii) any waste of the Property or any willful act or omission by Maker
which damages or materially reduces the value of the

8

--------------------------------------------------------------------------------


Property, (iii) the failure to apply all rents, issues and profits from the
Property to the payment of operating expenses, real estate taxes, insurance,
capital repair items, and the payment of sums due and owing under this Note, the
Mortgage or the Related Agreements prior to any other expenditure or
distribution by Maker, (iv) the failure to account for and to turn over security
deposits (and interest required by law or agreement to be paid thereon) or
prepaid rents during the continuance of an Event of Default under this Note, the
Mortgage or any Related Agreements, (v) the failure to timely pay real estate
taxes or any regular or special assessments affecting the Property, (vi) the
failure to account for and to turn over real estate tax accruals during the
continuation of a default under this Note, the Mortgage or any Related
Agreements, (vii) the failure to maintain casualty and liability insurance as
required under the Mortgage or the Related Agreements or to apply insurance
proceeds or condemnation awards relating to the Property or other collateral in
the manner required under applicable provisions of this Note, the Mortgage or
any Related Agreements, (viii) any modification, termination or cancellation of
any lease of all or any portion of the Property without Holder’s prior written
consent, if and to the extent such consent is required under the Mortgage or the
Related Agreements and if and to the extent such modification, termination or
cancellation has a material adverse effect on the value of the Property, (ix) a
default by Maker under any lease of all or any portion of the Property, or (x)
costs and expenses, including, without limitation, attorney’s fees and transfer
taxes, incurred by Holder in connection with the enforcement of this Note, the
Mortgage or the Related Agreements or a deed-in-lieu of foreclosure; and

 

(c)             Maker and the Nonrecourse Indemnitor shall become personally
liable for payment of the indebtedness evidenced by this Note and performance of
all other obligations of Maker under this Note, the Mortgage and the Related
Agreements upon occurrence of any (i) fraud or willful misrepresentation of a
material fact by Maker or the Nonrecourse Indemnitor in connection with this
Note, the Mortgage or the Related Agreements or any request for any action or
consent by Holder, (ii) the occurrence of any transfer of any interest in Maker
or the Property in violation of the terms of this Note, the Mortgage or the
Related Agreements, or (iii) the incurrence by Maker of any indebtedness in
violation of the terms of this Note, the Mortgage or the Related Agreements
(whether secured or unsecured, direct or contingent), other than unsecured debt
or routine trade payables incurred in the ordinary course of business in
connection with the operation of the Property.

 

In addition, Maker and the Nonrecourse Indemnitor shall be responsible for any
costs and expenses incurred by Holder in connection with the collection of any
amounts for which Maker and the Nonrecourse Indemnitor are personally liable
under this section, including attorneys’ fees and expenses, court costs, filing
fees, and all other costs and expenses incurred in connection therewith.

 

18. Successors and Assigns. The provisions of this Note shall be binding upon
Maker and its legal representatives, successors and assigns and shall inure to
the benefit of any Holder and its successors and assigns. In the event Maker is
composed of more than one party, obligations arising from this Note are and
shall be joint and several as to each such party.

9

--------------------------------------------------------------------------------


19. Remedies Cumulative. The remedies of Holder as provided in this Note, or in
the Mortgage or the Related Agreements, and the warranties contained herein or
therein shall be cumulative and concurrent, may be pursued singly, successively
or together at the sole discretion of Holder, may be exercised as often as
occasion for their exercise shall occur and in no event shall the failure to
exercise any such right or remedy be construed as a waiver or release of such
right or remedy. No remedy under this Note, conferred upon or reserved to Holder
is intended to be exclusive of any other remedy provided in this Note, the
Mortgage or any of the Related Agreements or provided by law, but each shall be
cumulative and shall be in addition to every other remedy given under the
Mortgage or any of the Related Agreements or hereunder or now or hereafter
existing at law or in equity or by statute.

 

20. Notices. All notices, written confirmation of wire transfers and all other
communications with respect to this Note shall be directed as follows: if to
Holder, c/o Commercial Mortgage Loan Division, Allstate Plaza South, Suite G5C,
3075 Sanders Road, Northbrook, Illinois 60062, Attention: Servicing Manager,
with a copy to Investment Law Division, Allstate Plaza South, Suite G5A, 3075
Sanders Road, Northbrook, Illinois 60062; if to Maker, 1780 South Bellaire
Street, Suite 100, Denver, Colorado 80222, with a copy to: Stephen R. Voelker,
Esq., Jenkens & Gilchrist, 1445 Ross Avenue, Suite 3200, Dallas, Texas 75202, or
at such other place as Holder or Maker may from time to time designate in
writing. All notices shall be in writing and shall be (a) hand-delivered, (b)
sent by United States express mail or by private overnight courier, or (c)
served by certified mail postage prepaid, return receipt requested, to the
appropriate address set forth above. Notices served as provided in (a) and (b)
shall be deemed to be effective upon delivery. Any notice served by certified
mail shall be deposited in the United States mail with postage thereon fully
prepaid and shall be deemed effective on the day of actual delivery as shown by
the addressee’s return receipt or the expiration of three business days after
the date of mailing, whichever is earlier in time.

 

21. No Oral Modification. This Note may not be modified or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, modification or discharge is sought.

 

22. Time. Time is of the essence with regard to the performance of the
obligations of Maker in this Note and each and every term, covenant and
condition herein by or applicable to Maker.

 

23. Captions. The captions and headings of the paragraphs of this Note are for
convenience only and are not to be used to interpret, define or limit the
provisions hereof.

 

24. Transfer of Note. Holder may, at any time, sell, transfer or assign this
Note, the Mortgage and the Related Agreements, and any or all servicing rights
with respect to this Note, or grant participations in this Note or issue
mortgage pass-through certificates or other securities evidencing a beneficial
interest in this Note. Holder may forward to any prospective purchaser or any
rating agency all documents and

10

--------------------------------------------------------------------------------


information Holder now has or may acquire, as Holder determines necessary or
desirable, including, without limitation, financial information regarding Maker,
its members or other principals.

 

25. Replacement Note. Upon receipt of evidence reasonably satisfactory to Maker
of the loss, theft, destruction or mutilation of this Note, and in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory to Maker or, in the case of any such mutilation, upon
surrender and cancellation of this Note, Maker will execute and deliver to
Holder in lieu thereof, a replacement note dated as of the date of this Note,
identical in form and substance to this Note and upon such execution and
delivery all references in the Mortgage to this Note shall be deemed to refer to
such replacement note.

 

IN WITNESS WHEREOF, Maker has caused this Mortgage Note to be duly executed as
of the date first above written.

WITNESS:

MAKER:

 

 

 

 

 

AMERIVEST CAMELBACK INC., an Arizona corporation

 

 

 

 

[ILLEGIBLE]

 

By

/s/ John Greenman

 

 

 

John B. Greenman

 

 

 

Its   Vice President

 

 

STATE OF COLORADO

)

 

 

)

ss.

County of Denver

)

 

The foregoing instrument was acknowledged before me this 20th day of August,
2004 by John B. Greenman, the Vice President  of AMERIVEST CAMELBACK INC., an
Arizona Corporation, on behalf of the corporation.

Witness my hand and official seal.

SEAL

 

 

/s/ Loretta J. Zerbe

My Commission Expires:

 

 

 

3/17/05

 

 

11

--------------------------------------------------------------------------------


EXHIBIT A

 

BASIS POINT ADJUSTMENT TABLE

 

U.S Treasury Bond or Note Yield

 

Basis Point Adjustment

 

U.S. Treasury Bond
or Note Yield

 

Basis Point Adjustment

 

0 - 1.55

 

.0

 

14.25 - 14.41

 

.41

 

1.56- 2.69

 

01

 

14.42 - 14.59

 

.42

 

2.70- 3.48

 

.02

 

14.60 - 14.77

 

.43

 

3.49- 4.12

 

.03

 

14.78 - 14.94

 

.44

 

4.13- 4.68

 

.04

 

14.95 - 15.11

 

.45

 

4.69- 5.17

 

.05

 

15.12 - 15.28

 

.46

 

5.18- 5.63

 

.06

 

15.29 - 15.44

 

.47

 

5.64- 6.05

 

.07

 

15.45 - 15.61

 

.48

 

6.06- 6.44

 

.08

 

15.62 - 15.77

 

.49

 

6.45- 6.82

 

.09

 

15.78 - 15.94

 

.50

 

6.83- 7.17

 

.10

 

15.95 - 16.10

 

.51

 

7.18- 7.51

 

.11

 

16.11 - 16.26

 

.52

 

7.52- 7.83

 

.12

 

16.27 - 16.41

 

.53

 

7.84- 8.14

 

.13

 

16.42 - 16.57

 

.54

 

8.15- 8.44

 

.14

 

16.58 - 16.73

 

.55

 

8.45- 8.73

 

.15

 

16.74 - 16.88

 

.56

 

8.74- 9.02

 

.16

 

16.89 - 17.03

 

.57

 

9.03- 9.29

 

.17

 

17.04 - 17.18

 

.58

 

9.30- 9.55

 

.18

 

17.19 - 17.33

 

.59

 

9.56- 9.81

 

.19

 

17.34 - 17.48

 

.60

 

9.82-10.07

 

.20

 

17.49 - 17.63

 

.61

 

10.08 - 10.31

 

.21

 

17.64 - 17.78

 

.62

 

10.32 - 10.55

 

.22

 

17.79 - 17.92

 

.63

 

10.56 - 10.79

 

.23

 

17.93 - 18.07

 

.64

 

10.80 - 11.02

 

.24

 

18.08 - 18.21

 

.65

 

11.03 - 11.25

 

.25

 

18.22 - 18.35

 

.66

 

11.26 - 11.47

 

.26

 

18.36 - 18.49

 

.67

 

11.48 - 11.69

 

.27

 

18.50 - 18.63

 

.68

 

11.70 - 11.90

 

.28

 

18.64 - 18.77

 

.69

 

11.91 - 12.11

 

.29

 

18.78 - 18.91

 

.70

 

12.12 - 12.32

 

.30

 

18.92 - 19.05

 

.71

 

12.33 - 12.52

 

.31

 

19.06 - 19.18

 

.72

 

12.53 - 12.72

 

.32

 

19.19 - 19.32

 

.73

 

12.73 - 12.92

 

.33

 

19.33 - 19.45

 

.74

 

12.93 - 13.12

 

.34

 

19.46 - 19.59

 

.75

 

13.13 - 13.31

 

.35

 

19.60 - 19.72

 

.76

 

13.32 - 13.50

 

.36

 

19.73 - 19.85

 

.77

 

13.51 - 13.69

 

.37

 

19.86 - 19.99

 

.78

 

13.70 - 13.87

 

.38

 

20.00 - 20.12

 

.79

 

13.88 - 14.06

 

.39

 

 

 

 

 

14.07 - 14.24

 

.40

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 